DETAILED ACTION
Applicant’s response, filed 14 Dec. 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 8-10, 12, and 14-17 are cancelled. 
Claims 18-19 are newly added.
Claims 7, 11, 13, and 18-19 are pending.
Claims 7, 11, 13, and 18-19 are rejected.

Claim Interpretation
Claims 7, 11, and 13 recite “… a pseudogene sequence database constructed to include information related to sites in PKD1 pseudogenes that are mutated as compared to a normal PKD1 gene of a human, the information being extracted over a network from a plurality of databases which store pseudogene sequences for a plurality of PKD1 pseudogenes” in lines 5-9 of the claims. The system of claim 7 recites a device comprising a plurality of internal databases, including a pseudogene sequence database with information that was extracted over a network from a plurality of public databases. Accordingly, limitation “the information being extracted over a network from a plurality of database which store pseudogene sequences for a plurality of PKD1 pseudogenes” only serves to define the process in which the information in the pseudogene sequence database was previously obtained, and a step of extracting the information over a 
Claims 7, 11, and 13 recite “…so that a medical professional, by referring to the identified first information and the identified second information in the displayed list, can identify whether said test subject has one or more gene mutations in said region that are associated with pathology of PKD”. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See MPEP 2111.04 I. Accordingly, this limitation is interpreted as an intended use of displaying the list containing the chromosome number, position of the mutation, and the kind of base after the mutation for the one or more gene mutations, and is not required to be performed within the metes and bounds of the claim.
Claim 18 recites “information related to sites in PKD1 pseudogenes included in the pseudogene sequence database is extracted from the plurality of public databases which store pseudogene sequences PKD1P1, PKD1P2, PKD1P3, PKD1P4, PKD1P5, and PKD1P6”. Claim 18 only serves to further limit the process in which the information in the pseudogene sequence database of claim 7 was previously obtained, and a step of extracting information related to sites in PKD1 pseudogenes from the plurality of public databases storing pseudogene sequences PKD1P1, PKD1P2, PKD1P3, PKD1P4, PKD1P5, and PKD1P6 is not required within the metes and bounds of the claim.
Claim 19 recites “the plurality of internal database further comprise a public medical records identification (ID) database constructed to include information…., the information being extracted over the network from public sources”. The limitation “the information being extracted over the network from public sources” only serves to define the process in which the information in the public medical records ID database was previously obtained, and a step of extracting the information over the network from public sources is not required within the metes and bounds of the claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7, 11, 13, and 18-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claims 7, 11, 13, and claims dependent therefrom, are indefinite for recitation of “… a pseudogene sequence database constructed to include information related to sites in PKD1 pseudogenes that are mutated as compared to a normal PKD1 gene of a human, the information being extracted… from a plurality of public databases which store pseudogene sequences for a plurality of PKD1 pseudogenes….; identify/identifying, from the pseudogene sequence database, first information related to sites in PKD1 pseudogenes that are mutated as compared to the normal PKD1 gene of the human”. Claims 7, 11, and 13 recite that the pseudogene sequence database contains information extracted from a plurality of public databases that store pseudogene sequences for a plurality of PKD1 pseudogenes, which suggests that the pseudogene sequence database contains information pertaining to more than a single human; however, claim 7, 11, and 13 later recites that the identified second information is related to sites in PKD1 pseudogenes that are mutated as compared to the normal PKD1 gene of the human, which suggests the database includes information related to a single human. As such, the metes and bounds of the claim are unclear. If Applicant intends for the identified information related to sites in PKD1 pseudogenes to be related to sites in PKD1 pseudogenes that are mutated as compared to a normal PKD1 gene from a human (and not any particular human), to overcome the rejection, the claims should be amended to recite “identify/identifying, from the pseudogene sequence database, first information related to sites in PKD1 pseudogenes that are mutated as compared to a normal PKD1 gene of a human”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7, 11, 13, and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 7, 11, and 13 being representative) is directed to a device, method, and non-transitory computer-readable storage medium for assisting determination of pathology of polycystic kidney disease. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A, Prong 1 analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 7, 11, and 13 recite the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
extract/extracting gene mutation information in a region associated with PKD from sequence data showing a gene sequence of a test subject, the gene mutation information comprising a chromosome number, a position of a mutation, and the kind of base after the mutation, for one or more gene mutations in the gene sequence of the test subject, respectively,
based on the chromosome number, the position of the mutation, and the kind of base after the mutation, for the one or more gene mutations:
identify/identifying from the pseudogene sequence database, first information related to sites in PKD1 pseudogenes that are mutated as compared to a normal PKD1 gene of a human, and 
identify/identifying from the genetic polymorphism database, second information related to mutations in said region that are not pathogenic in PKD.
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. In this case, extracting gene mutation information, identifying first information from the pseudogene sequence database and second information from the genetic polymorphisms databased based on the chromosome number, mutation position, and kind of base after the mutation falls under the mental process grouping of abstract ideas. Specifically, extracting mutation information based on sequence data of a subject amounts to mere analysis of data which can be practically performed in the mind. Furthermore, based on the gene mutation information, identifying information related to sites in PKD1 pseudogenes that are mutated compared to normal a PKD1 gene and information related to mutations that are not pathogenic in polycystic kidney disease from various databases, amounts to performing data comparisons between the gene mutation information in the subject and data within the databases, which can be practically performed in the mind or with pen and paper. Further regarding the identifying information steps, the courts have found claims to "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, see University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014). That is, other than reciting the steps are carried out by a processor, or that information is extracted over a network, nothing in the claims precludes the steps from being practically performed in the mind or with pen and paper. Therefore,, these limitations recite a mental process.
Dependent claim 19 further recites an abstract idea. Dependent claim 19 further recites the mental process of identifying, from the public medical records ID database, a record ID for at least one of the printed materials that is related to the one or more gene mutations. Therefore, claims 7, 11, 13, and 18-19 recite an abstract idea. [Step 2A, Prong 1: YES]
Step 2A, Prong 2:  Under the MPEP § 2106.04, claims found to recite a judicial exception are then further analyzed to  identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Dependent claim 18 does not recite any elements in addition to the recited judicial exception because claim 18 only serves to further limit the process in which the pseudogene sequence database was previously obtained outside the metes and bounds of the claim..
The additional elements of claim 7 include:
a plurality of internal databases comprising: a pseudogene sequence database….; and a genetic polymorphism database;
a display;
at least one memory storing the plurality of databases and one or more instructions; and
at least one hardware processor coupled to the at least one memory and configured to execute the at least one or more instructions.
The additional elements of claim 11 include:
storing a plurality of internal database including: a pseudogene database….; and a genetic polymorphisms database…; and
a hardware processor.
The additional elements of claim 13 include:
a non-transitory computer-readable storage medium storing therein one or more programs; 
storing a plurality of internal database including: a pseudogene database….; and a genetic polymorphisms database…; and
a hardware processor.
The additional elements of claims 7, 11, and 13 further include:
displaying on a/the display, a list containing, for the one or more gene mutations, the chromosome number, the position of the mutation, and the kind of base after the mutation, associated with the identified first information and the identified second information. 
The additional element of claims 19 include:
wherein the plurality of internal databases further comprises a public medical records identification (ID) database constructed to include information related to printed materials related to gene mutations associated with the pathology of PKD.
The additional elements of memory, hardware processor, non-transitory computer-readable storage medium, storing data (i.e. databases), and displaying data are components and functions of a generic computer. The limitations reciting particular contents of the data and databases stored in memory only serves to further limit the type of data being stored. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). 
Furthermore, displaying the list containing the identified first and second information only serves to output data generated by the abstract idea, which amounts to insignificant extra-solution activity, which is not a practical application of the recited judicial exception. Similarly, the courts have found selecting a particular data source or type of data to be manipulated (e.g. storing particular types of data) amounts to insignificant extra-solution activity, and does not integrate the recited judicial exception into a practical application. See MPEP 2106.05(g).
Therefore, the additional elements do not integrate the recited judicial exception into a practical application, and as such, the claims as a whole do no integrate the abstract idea into practical application. Thus claims 7, 11, 13, and 18-19 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. 
Dependent claim 18 does not recite any elements in addition to the recited judicial exception because claim 18 only serves to further limit the process in which the pseudogene sequence database was previously obtained outside the metes and bounds of the claim..
The additional elements of claim 7 include:
a plurality of internal databases comprising: a pseudogene sequence database….; and a genetic polymorphism database;
a display;
at least one memory storing the plurality of databases and one or more instructions; and
at least one hardware processor coupled to the at least one memory and configured to execute the at least one or more instructions.
The additional elements of claim 11 include:
storing a plurality of internal database including: a pseudogene database….; and a genetic polymorphisms database; and
a hardware processor.
The additional elements of claim 13 include:
a non-transitory computer-readable storage medium storing therein one or more programs; 
storing a plurality of internal database including: a pseudogene database….; and a genetic polymorphisms database; and
a hardware processor.
The additional elements of claims 7, 11, and 13 further include:
displaying on a/the display, a list containing, for the one or more gene mutations, the chromosome number, the position of the mutation, and the kind of base after the mutation, associated with the identified first information and the identified second information. 
The additional element of claims 19 include:
wherein the plurality of internal databases further comprises a public medical records identification (ID) database constructed to include information related to printed materials related to gene mutations associated with the pathology of PKD.
Memory, processors, non-transitory computer-readable storage medium, storing data, and displaying data are conventional computer components. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). 
Furthermore, storing data and displaying data amounts to conventional and insignificant extra-solution activity. As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). Specifically, the courts have found that necessary data outputting and limiting the particular contents of a database amounts to insignificant extra-solution activity (see Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; and see Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937, Limiting a database index to XML tags,). Therefore, the additional elements, when considered alone and in combination, are not sufficient to amount to significantly more than the recited judicial exception.
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exceptions. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the independent claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 14 Dec. 2020 with regard to 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks that claim 7 has been amended to overcome the rejection because the claim recites the features of "a pseudogene sequence database constructed to include information related to sites in PKDI pseudogenes that are mutated as compared to a normal PKDI gene of a human, the information being extracted over a network from a plurality of public databases which store pseudogene sequences for a plurality of PKDI pseudogenes, and a genetic polymorphism database constructed to include information related to mutations not pathogenic in PKD, the information being obtained from healthy subjects who were not younger than 35 years old, who were free of PKD, and who were confirmed by ultrasonography to have no kidney cysts", which cannot be considered to be practical mental processes at least because it is contrary to the common sense to make such an assumption (Applicant’s remarks at pg. 10, para. 2).
This argument is not persuasive. Claim 7 recites “the pathology determination assistance device comprising: a plurality of internal databases comprising: a pseudogene sequence database…, and a genetic polymorphism database….; at least one memory storing the plurality of internal databases…”.  A memory storing the plurality of internal databases is an additional element, and is not a mental process. The fact that a claim recites additional elements does not negate that the claim recites other elements that fall under one of the categories of judicial exceptions.

Applicant remarks that claim 7 is not directed to an abstract idea because it integrates the recited judicial exception into a practical application of an improvement to technology (Applicant’s remarks at pg. 10, para. 3 to pg. 11, para. 3). Applicant further remarks that Examiner appears to restrict the USPTO guidance regarding the second prong of step 2A to an improvement in a computer-related technology at para. [037] in the previous Office action, that an improvement may be an improvement to “other” technology (Applicant’s remarks at pg. 11, para. 4 to para. 7). Applicant further remarks that Examiner considers claim 7 to recite a fundamental economic concept in para. [038] of the previous Office action, that claim 7 is directed to an improvement to the abstract idea,  and claim 7 is not directed to a fundamental economic concept (Applicant’s remarks at pg. 11, para. 6-7).
This argument is not persuasive. An improvement to technology may be an improvement to computer technology or any other technology or technical field, as discussed in MPEP 2106.05(a). Paragraph [037] in the Office action mailed 14 Sept. 2020 was in response to Applicant’s arguments that the claimed invention was similar to the claims in McRO, which were found to be patent eligible because the claims integrated the recited judicial exception into the practical application of an improvement to a computer-related technology.
Regarding the fundamental economic concept, claim 7 does not recite a fundamental economic concept, which falls under the certain methods of organizing human activity grouping of abstract ideas; as discussed above, claim 7 recites the mental process grouping of abstract ideas. The term is merely recited in the MPEP 2106.05(a) II (cited in para. [038] of the previous Office action) as an example of an abstract idea when discussing that than an improvement in the abstract idea itself is not an improvement to technology. Instead, an improvement to technology must be reflected in or provided by the additional elements, or the additional elements in combination with the recited judicial exception. See MPEP 2106.05(a).

Applicant remarks the claimed invention solves the problems of related art of diagnosing and detecting pathology related to PKD by constructing a plurality of “internal” databases including a pseudogene sequence database and a genetic polymorphism database, which can be used to identify mutations for a specific disease and permit the usage of the normal gene mutations observed in healthy subjects and exclusion of the normal gene mutations, thus more easily detecting a pathogenic gene mutation in a test subject (Applicant’s remarks at pg. 11, para. 8 to pg. 12, para. 1).
This argument is not persuasive. First, this argument is not commensurate with the scope of the claims because the claim do not require any steps of diagnosing or detecting pathology related to PKD. Furthermore, an improvement in the abstract idea itself is not an improvement in technology. See MPEP 2106.05(a) II. Permitting the usage of normal gene mutations observed in healthy subjects, thus allowing for more easily detection of a pathogenic gene mutation amounts to an improved abstract idea (i.e. an improvement in detecting pathogenic gene mutations), which is not an improvement to technology.

Applicant remarks that claim 7 recites a technical solution to a technical problem stated in the specification by reducing the network traffic by constructing the pseudogene sequence internal database to include various types of information, the information being extracted over a network from a plurality of public databases (Applicant’s remarks at pg.  12, para. 2 to 13, para. 3).
This argument is not persuasive. Claim 7 recites the mental process of extracting gene mutation information from sequence data, and identifying first and second data from the pseudogene sequence database and the genetic polymorphism database, respectively. Identifying first and second information from databases does not result an improvement to computer technology by reducing network traffic. There is no evidence of a technical solution for how the invention improves upon network traffic; a technical explanation for how the invention improves upon network traffic should be present in the specification, and must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. See MPEP 2106.05(a). Furthermore, using conventional data storage to store particular types of data does not integrate a practical application into an improvement to technology; the courts have found that selecting particular data sources or types to be manipulated is insignificant extra-solution activity that does not integrate a recited judicial exception into a practical application; for example, the courts have found limiting a database index to XML tags does not integrate the recited judicial exception into a practical application (Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937). Therefore, the claims do not represent an improvement to computer technology by reducing network traffic.
	

Applicant remarks claim 7 recites a technical solution to a technical problem stated in the specification by facilitating recognition of “normal” PKD1 gene mutations of the test subject by referring to uniquely constructed novel internal databases (Applicant’s remarks at pg. 12, para. 2 to pg. 13, para. 2, and pg. 13, para. 4 to pg. 14, para. 1).
This argument is not persuasive. The judicial exception alone cannot provide the improvement to technology. Instead, the improvement can be provided by one or more additional elements or by the additional element(s) in combination with the recited judicial exception. See MPEP 2106.05(a). In this case, recognizing normal PKD1 gene mutations using the internal databases (i.e. identifying , from the genetic polymorphism database, second information related to mutations in said region that are not pathogenic in PKD) is part of the recited judicial exception. Therefore, facilitating the recognition of normal PKD1 gene mutations amounts to an improved abstract idea, which is not an improvement to technology. Furthermore, Applicant is defining the alleged improvement by the type of data stored in the database; however, there is no indication that storing this type of data requires anything other than a conventional database structure. 

Applicant remarks claim 7 recites a technical solution to a technical problem stated in the specification by displaying the list containing the identified first and second information for the medical professional, allowing for faster and more accurate determination of the gene mutations pathogenic for PKD for the test subject (Applicant’s remarks at pg. 12, para. 2 to pg. 13, para. 2 and pg. 14, para. 2).
This argument is not persuasive. When determining if an additional element integrates the recited judicial exception into a practical application, whether the additional element is insignificant extra-solution activity or mere instructions to apply an exception is considered. See MPEP 2106.05(f) and 2106.05(g). In this case, the additional element of displaying the list containing the identified first and second information amounts to necessary data outputting; that is, all uses of the identified information require the outputting and display of that information for use. Therefore, the additional element amounts to insignificant extra-solution activity and does not integrate the recited judicial exception into a practical application.
Furthermore, determining gene mutations pathogenic for PKD for the test subject is an abstract idea.  An improvement in the abstract idea itself is not an improvement in technology. See MPEP 2106.05(a) II. Therefore, improving the speed and accuracy in which gene mutations are determined to be pathogenic for PKD amounts to an improved abstract idea, which is not an improvement to technology.

Applicant further remarks that claim 7 recites significantly more than the recited judicial exception based on the genetic polymorphism database constructed to include information related to mutations not pathogenic in PKD because none of the cited art discloses these features of claim 7 (Applicant’s remarks at pg. 14, para. 5 to pg. 15, para. 1).
This argument is not persuasive. Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. Lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. See MPEP 2106.05 I. In this case, claim 7 recites that the genetic polymorphism database is stored in a computer memory. The type of data stored in memory is abstract, and the additional element under consideration in step 2B of the analysis is the storing of data in memory. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See MPEP 2106.05(f). Therefore, storing data does not provide significantly more.

Applicant remarks that claims 11 and 13 are patent eligible for the same reasons discussed above regarding claim 7 (Applicant’s remarks at pg. 15, para. 2).
This argument is not persuasive for the same reasons discussed above for claim 7.

Claim Rejections - 35 USC § 103
The rejection of claims 7, 11, and 13 under 35 U.S.C. 103 as being unpatentable over Audrezet et al. (Hum Mutat., 33(8), pg. 1239 to 1250 and supplemental, Pub. Date: Aug. 2012; previously cited) in view of Schwarz et al. (MutationTaster2: mutation prediction for the deep-sequencing age, April 2014, Nature Methods, 11(4), pg. 361-362 and Supplemental; newly cited), Rahbari-Oskoui et al. (Clin J Am Soc Nephrol, 9, pg. 406-415, Pub. Date 2014 Feb.; previously cited), and Consugar et al. (Kidney International, 74, pg. 1468-1479, Pub. Date: 2008; previously cited) as evidenced by 1000 Genomes (IGSR: The International Genome Sample Resource, pg. 1-4; previously cited) has been withdrawn in view of Arguments received 14 Dec. 2020 (Applicant’s remarks at pg. 15, para. 5 to pg. 17, para. 2).
Claims 7, 11, and 13, and claims dependent therefrom, are free of the art for recitation of “a genetic polymorphism database constructed to include information related to mutations not pathogenic in PKD, the information being obtained from healthy subjects who were not younger than 35 years old, who were free of PKD, and who were confirmed by ultrasonography to have no kidney cysts”. Audrezet, Schwarz, Rahbari-Oskoui et al., and Consugar et al. do not disclose the recited database. While Rahbari-Oskoui et al. discloses that subjects who are not younger than 35 and were confirmed by ultrasonography to be free of kidney cysts in both kidneys do not have polycystic kidney disease with certainty (i.e. confirmed to be healthy) (pg. 406, Col. 2, Par. 2-3), none of the cited references show or suggest constructing a database containing information obtained from such individuals.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631